Citation Nr: 1516428	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss; and, if so, whether service connection is warranted.  

2.  Entitlement to an increased disability rating for the service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Whether the severance of service connection for degenerative joint disease of the right knee was proper.


REPRESENTATION

Appellant represented by:	Gentry Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1964 to August 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the March 2011 rating decision, the RO granted an increased rating from 10 percent to 50 percent for the service-connected PTSD; and, denied entitlement to a TDIU.  In the June 2011 rating decision, the RO denied service connection for bilateral hearing loss.  

Although it is apparent that the RO reopened the previously denied claim of service connection for hearing loss, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In May 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, explained what was necessary to substantiate those claims, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claim of service connection for hearing loss, as well as the issue(s) of entitlement to a disability rating in excess of 50 percent for PTSD; entitlement to a TDIU, and the propriety of the severance of service connection for degenerative joint disease of the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed rating decisions dated in August 2000 and September 2001, the RO denied service connection for hearing loss based on a finding of no current disability.  

2.  In an August 2008 rating decision, the RO denied service connection for bilateral hearing loss based on a finding that no new and material evidence had been received to reopen the previously denied claim; the Veteran disagreed with that determination and the RO issued a Statement of the Case in July 2009; but, the Veteran did not thereafter file a timely substantive appeal to the Board.  

3.  Additional evidence added to the record since the August 2008 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The August 2000, September 2001 and August 2008 rating decisions which denied service connection for bilateral hearing loss are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's original claim of service connection for hearing loss was denied in an August 2000 rating decision.  The basis for the denial was that the evidence of record at that time indicated that the Veteran did not have a current hearing loss for VA purposes.  Because of the passage of the Veterans Claims Assistance Act in November 2000, the RO reconsidered the Veteran's claim of service connection for hearing loss in a September 2001 rating decision; however, the evidence at that time did not warrant a change in the previous rating.  The Veteran did not appeal the August 2000 rating decision or the September 2001 rating decision and they became final.  

The Veteran requested to reopen his claim of service connection for hearing loss in March 2008.  In an August 2008 rating decision, the RO denied the Veteran's claim on the basis that new and material evidence had not been received to reopen the previously denied claim.  At the time of the August 2008 rating decision, the evidence consisted of VA treatment records from 2008 showing a current hearing loss for VA purposes, but there was no indication that it was related to service.  The Veteran initially disagreed with that determination, but did not file a substantive appeal to the Board (or any other document that could be construed as in lieu of a Form 9) after the RO issued a Statement of the Case addressing the hearing loss issue in July 2009.  As such, the August 2008 rating decision became final.  

Since the August 2008 rating decision, additional evidence has been associated with the claims file, including the Veteran's May 2014 personal hearing testimony, and a VA examination report from April 2011.  The VA examination report notes a hearing loss for VA purposes based on speech discrimination scores (78 percent for the right ear and 88 percent for the left ear).  The hearing testimony reflects the Veteran's assertions that he served on the flight line in service and was subjected to aircraft jet engine noise.  He also testified that as a radio communications specialist, he spent years wearing headsets with static.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran was indeed exposed to acoustic trauma in service.  

As the new evidence addresses the reasons for the prior denial, it is material and the claim may be reopened.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for bilateral hearing loss having been received, the claim to reopen is granted to that extent only.  


REMAND

The April 2011 examiner noted a diagnosis of bilateral hearing loss, but opined that it was unrelated to service because the current level of hearing loss was not noted until years after service discharge.  Importantly, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The April 2011 examiner did not consider that the Veteran's hearing loss may be service-related despite a post-service onset.  Moreover, it appears that the examiner was unaware of the extent to which the Veteran was exposed to acoustic trauma during service.  

At his personal hearing, the Veteran testified that he spent several years on the flight line where he was exposed to consistent jet engine noise.  The Veteran also testified that he spent his entire period of service (23 years) using headsets and he maintains that the static of the headsets also played a role in his current hearing loss disability.  

The VA examiner's opinion did not consider the Veteran's competent and credible hearing testimony as to the acoustic trauma he experienced in service.  Given the Veteran's duties as a radio communications operator for over two decades during service, and his consistent exposure to jet engine noise for several years during active service, in-service acoustic trauma is conceded.  As such, another VA examination is necessary to address the Veteran's contentions.  

Furthermore, the Veteran testified at his video conference in May 2014 that he is in receipt of Social Security Administration (SSA) disability benefits for his service-connected PTSD and right knee disability, but those records do not appear to be associated with the electronic record.  The RO sent an initial request for records to the SSA in January 2006.  In a February 2006 response, the SSA indicated on a cover letter that it was enclosing all medical records from its file.  However, there are no enclosures to that cover letter in the electronic record.  If any such records have been made part of the Veteran's electronic record, they are not currently identifiable to the Board.  As these records are potentially relevant to the issues on appeal, the Board must remand the claim in an attempt to obtain these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, the Veteran testified at his video conference that his PTSD is manifested by consistent nightmares that cause a great lack of sleep.  This lack of sleep, according to the Veteran, leads to increased irritability, increased hypervigilance and exaggerated startle response, and increased anxiety.  According to the Veteran's testimony, his PTSD symptoms may be more severe than what is described by the VA examination report from February 2011.  As such, the Veteran should be reexamined to determine the current nature and severity of his PTSD.  

The Veteran also seeks a TDIU.  Currently, the Veteran's service-connected disabilities include PTSD rated as 50 percent disabling; severe degenerative right knee disease status post total knee replacement rated as 30 percent disabling; and diabetes mellitus, type II, rated as 20 percent disabling.  The combined disability rating is 70 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the threshold percentage requirement for entitlement to a TDIU under 38 C.F.R. § 4.16.  The remaining question, therefore, is whether the Veteran's service-connected disabilities, either alone, or in combination, preclude all types of gainful employment, with consideration of the Veteran's education and work history, but without regard to age.  

The Veteran worked as a mail carrier for the Postal Service for years prior to being let go in 2001 due to his inability to climb stairs as a result of his severe right knee condition.  At the Veteran's video conference in May 2014, the Veteran testified that he began receiving SSA disability immediately upon his retirement from the Postal Service due to his right knee condition and his PTSD.  The Veteran also testified, however, that his right knee, status post right knee replacement, does not bother him as much as it did when he was working, but he asserts that his lack of sleep, alone, from the PTSD would preclude gainful employment.  Given the Veteran's contentions regarding the severity of his PTSD and its effect on employment, the TDIU issue is inextricably intertwined with the claim for an increased rating for the service-connected PTSD.  Thus, the TDIU issue must be deferred pending the outcome of the increased rating claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).  In this regard, medical inquiry and commentary into the functional impact of the PTSD on the Veteran's ability to work should be obtained.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Finally, in a December 2006 rating decision, the RO proposed to sever service connection for degenerative joint disease of the right knee.  The Veteran was provided notice of the proposed severance in December 2006.  In February 2007, the Veteran submitted a Notice of Disagreement (NOD) with that determination.  Without responding to the Veteran's NOD, the RO issued a rating decision in January 2008 which severed service connection for degenerative joint disease of the right knee, effective April 1, 2008.  In October 2008, the Veteran resubmitted his February 2007 NOD.  In July 2009 correspondence to the Veteran, the RO notified the Veteran that his February 2007 NOD (which was re-submitted in March 2008) could not be accepted as a valid NOD to the December 2006 proposed severance of service connection because final action was not taken by the December 2006 rating decision.  The letter further directed the Veteran that if he wished to appeal the January 2008 rating action, that he should inform the RO in writing the date of the rating and which issue he wished to appeal.  Significantly, the letter also notified the Veteran that if he failed to respond to the clarification request within 60 days, the earlier statement would not be considered an NOD for any adverse decision for which clarification was requested.  

As requested, in August 2009 (well within the 60-day time limit) the Veteran provided the RO with written clarification.  The Veteran specifically indicated that he received the January 2008 rating decision and disagreed with [severance of] degenerative joint disease of the right knee.  

Inexplicably, the RO subsequently informed the Veteran in August 2009 correspondence that his August 2009 letter could not be accepted as a valid NOD because it was untimely.  The RO stated that in order to timely appeal the January 2008 rating decision, he would have needed to submit an NOD within the one-year period following the January 23, 2008 notice of the January 2008 rating decision; and, because the valid NOD was not received until August 2009, it was not timely.  

This August 2009 correspondence directly contradicts what the RO told the Veteran in July 2009.  The RO specifically requested clarification of the Veteran's March 2008 statement (which was timely received as to the January 2008 rating decision) within 60 days from the date of the July 2009 correspondence; and, the Veteran supplied such clarification the following month.  Based on the RO's own July 2009 correspondence, the Veteran's August 2009 is a timely NOD to the severance of service connection for degenerative joint disease of the right knee, and the RO's August 2009 correspondence to the Veteran was issued in error.  

The RO is now required to send the Veteran a Statement of the Case (SOC) as to this issue of the propriety of the severance of service connection for degenerative joint disease of the right knee in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  Obtain any other outstanding, pertinent medical records for PTSD and hearing loss, from the VAMC facilities used by the Veteran, as well as any other facilities identified by the Veteran.

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record any outstanding private treatment records identified by the Veteran as pertinent to his claims on appeal.  

3.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If this directive has already been completed, please identify for the Board the Veteran's SSA documents in the electronic record.  

4.  After completing Directives 1-3 above, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's PTSD and to determine the Veteran's functional impairment due to the PTSD.  

The Virtual VA/VBMS electronic record should be made available to and reviewed by the examiner. 

The AOJ should ensure that the examiner provides all information required for rating purposes.  This should include listing all of the symptoms associated with the Veteran's PTSD, whether or not they are listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (The psychiatric symptoms listed in the rating criteria for PTSD are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  In addition, the examiner should opine as to the overall disability picture and whether the PTSD is, as likely as not, manifested by occupational and social impairment in most areas such as work, school, family relations, judgment, thinking, or mood.  Finally, the examiner should opine as to the functional impairment of the PTSD on the Veteran's ability to work.  

The rationale for all opinions expressed must also be provided.

5.  After completing Directives 1-3 above, schedule the Veteran for a VA audio examination by a qualified audiologist who can determine the current nature and likely etiology of the Veteran's bilateral hearing loss.  The examiner should opine as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's hearing loss is related to excessive noise exposure in service and/or had its onset during any period of active duty regardless of when the initial hearing loss was first identified.  The Veteran's electronic record must be reviewed and in that regard, the examiner's attention is directed to credible reports of excessive noise exposure during the Veteran's lengthy period of service.  The rationale for all opinions expressed should be provided.  

The examiner must keep in mind that even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  In this regard, the examiner should indicate if the Veteran has the type of hearing loss that is normally associated with acoustic trauma.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching their conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Provide the veteran with a Statement of the Case as to the issue of whether the severance of service connection for right knee degenerative joint disease was proper in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

7.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims of service connection for hearing loss, an increased rating for PTSD, and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


